Citation Nr: 1233472	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

The Veteran served on active duty from September 1965 to April 1970.  He died May [redacted], 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Wichita, Kansas.  

In August 2010, the Board remanded the matter to afford the appellant proper notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-53(2007).  The RO was also asked to include a list of the Naval Vessels from the Compensation and Pension Service considered to have served in "brown water" in Vietnam.  Moreover, the RO was directed to obtain records relating to the Veteran's treatment during May 2004, including any terminal hospital records.  In September 2011, the Board again remanded the case to the RO for further evidentiary development.  

When the case was before the Board in September 2011, it was noted that the appellant had submitted copies of an e-mail correspondence from a crew member who served aboard the USS Hugh Purvis, the president of the USS Hugh Purvis Association.  Attached were copies of deck logs from USS Hugh Purvis, dated January 1969, indicating that the ship anchored in Qui Nhon Bay.  The record also included a statement from the appellant, wherein she noted that a list of ships that have been classified as operating in "brown water" vessels include three ships that were either in the same ports as Hugh Purvis or anchored for less time that the Hugh Purvis.  

The RO was directed to contact the service department in order to determine whether the USS Hugh Purvis ever went into the inland waterways of Vietnam (so called "brown water" naval activity).  The RO was also asked to obtain treatment records, including terminal hospital records, in order to determine the etiology of the Veteran's lung disease-whether it was a primary lung cancer or a metastatic one.  

In response to a request about whether the Veteran had Vietnam service, the National Personnel Records Center (NPRC) indicated, in October 2011, that it was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  NPRC did verify that the Veteran served aboard the USS Hugh Purvis DD 709, which was in the official waters of Vietnam from October 11, 1968 to November 3, 1968, from November 3, 1968 to December 11, 1968, from January 2, 1969 to January 16, 1969, and from January 22, 1969 to February 4, 1969.  

In December 2011, the appellant's representative directed the Board's attention to a VA Bulletin, which provides a list of ships that had "brown water" operations during the Vietnam era.  The VA has added the USS Hugh Purvis on the list of ships which operated temporarily on Vietnam's inland waterways or docked to shore.  The VA indicated that the USS Hugh Purvis operated on the inland waters of Qui Nhon Bay during January 1969.  

Therefore, the information obtained verifies that the Veteran served on a ship operating primarily or exclusively on Vietnam's inland waterways and, thus, is presumed to have been exposed to herbicides.  Moreover, the certificate of death, dated in May 2004, shows that the immediate cause of death was attributed to respiratory failure due to, or as a consequence of, lung cancer.  Listed as other significant conditions contributing to death was history of head and neck cancer, history of chronic obstructive pulmonary disease (COPD), and reconstructive surgery.  

Medical records from the University of Kansas Hospital, dated from March 2001 to April 2004 suggest that the Veteran's lung cancer was probably a metastatic disease.  A consultation report, dated in April 2004, indicated that the feeling was that the Veteran most likely had metastatic disease from his tonsillar primary cancer to his lungs.  

For purposes of establishing service connection for disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a) (6) (ii).  These diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e) (2011; see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

However, a presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 243(1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  

In this case, despite evidence that the Veteran died from lung cancer and served  aboard a naval vessel in which has been determined to have operated on the inland waters of Vietnam, it is unclear as to whether the Veteran's lung cancer was considered the primary site, or whether it had spread from another site.  See VAOPOGCPREC 19-97 (metastasis is defined as the transfer of a disease from one organ or part to another not directly connected with it.) (Dorland's Illustrated Medical Dictionary 1023 (28th ed. 1994)).  Nevertheless, the Board finds that a medical opinion would be instructive regarding the primary site of the Veteran's cancer.  

Even if it is determined that the Veteran's cancer did not originate in his lungs, the availability of presumptive service connection for a disability based on Agent Orange exposure does not preclude a claimant from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120(2007); see also Combee v. Brown, 34 F.3d 1039(Fed. Cir. 1994).  In other words, the appellant may prove her claim if medical evidence shows that the Veteran's cancer, regardless of where it originated, is directly related to service, to include Agent Orange exposure therein.  Therefore, even if it is determined that the Veteran's cancer originated in his head or neck, thereby precluding service connection on a presumptive basis due to Agent Orange exposure, a medical opinion would still be needed to determine whether his fatal cancer is directly related to service, to include Agent Orange exposure therein.  See 38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the Board points out 38 C.F.R. § 3.54(c), which allows for dependency and indemnity compensation to be paid to a surviving spouse who was married to the veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated, or who was married to the veteran for one year or more, or who was married for any period of time if a child was born of the marriage or was born to them before the marriage.  This provision appears to be implicated in the facts of this case because the appellant has indicated that she was married to the Veteran less than a month before his death.  Consequently, she should be instructed regarding the need to meet this requirement for DIC payments and be allowed opportunity to demonstrate that her marriage to the Veteran qualifies her for this benefit.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should send the appellant a notice letter outlining the requirements of 38 C.F.R. § 3.54.  She should be told of the type of evidence needed to demonstrate that her marriage to the Veteran met the criteria, and she should be given time to submit such evidence.

2.  If evidence demonstrating eligibility under 38 C.F.R. § 3.54 has been received, the AOJ should refer the case to a VA oncologist.  The claims file (with a copy of this remand) must be furnished to the VA physician.  The oncologist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the cause of the Veteran's death was etiologically related to his period of active service, to include presumed exposure to herbicides.  

The reviewer should also render an opinion as to whether it is at least as likely as not that the Veteran's lung cancer was a primary site of cancer or was a secondary site, metastasizing from the Veteran's head and/or neck.  It should be specifically noted whether a primary site was in the lung, bronchus, larynx, or trachea.  An explanation for why the reviewer has arrived at his/her conclusions should be set forth in detail with citations to the record and/or medical authority as necessary to support the opinion.  

3.  Upon completion of the above, the AOJ must readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case (SSOC).  (Initial consideration should include eligibility under 38 C.F.R. § 3.54.)  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a SSOC and be provided an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

